Citation Nr: 0009546	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
right ankle, currently evaluated as 20 percent disabling.






ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988.
 
This case initially came before the Board of Veterans' 
Appeals on appeal from a rating decision of December 1996 
from the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an increased evaluation above 10 percent disabling for 
osteoarthritis of the right ankle.

In August 1998, the Board remanded the case to the RO for 
additional development.  In an April 1999 rating decision and 
reflected in an April 29, 1999 supplemental statement of the 
case, the RO granted an increased evaluation for the 
osteoarthritis of the right ankle, following additional 
development and consideration of the issue, as requested by 
the Board.  

In August 1999, the Board remanded the case a second time for 
due process purposes to afford the veteran proper 
notification of a re-scheduled VA examination, following his 
failure to appear at one scheduled in March 1999.  

The case is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The veteran failed to report for VA orthopedic 
examinations scheduled for March 1999 and September 1999. 

2.  No explanation for the veteran's failure to appear for 
the scheduled examinations is of record.

3.  The recent medical evidence of record consists of VA 
outpatient records showing treatment between January 1996 and 
April 1997 for right ankle pain and instability, with 
limitation of dorsiflexion consistently shown.

4.  No recent medical evidence indicates that the veteran's 
service-connected right ankle disability has increased in 
severity since it was last rated.


CONCLUSION OF LAW

The claim seeking entitlement to an increased disability 
rating for service-connected right ankle disability is denied 
due to the veteran's failure to report for scheduled VA 
examinations without good cause shown.  38 C.F.R. § 3.655(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background-Pertinent Laws

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Here, the veteran's claim is well 
grounded because he has established service-connection for a 
right ankle disability and has claimed that the disability 
has worsened since last rated.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with the opportunity to appear 
for recent VA orthopedic examinations.  The RO also obtained 
all medical evidence that the veteran indicated was 
available.  The veteran has not indicated that there is any 
other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14 (1999).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant." 38 
U.S.C.A. § 5107(b) (West 1991).

Factual Background

Service medical records reveal that the veteran was treated 
in May 1986 for a right ankle sprain.  He did not undergo a 
separation examination.

The report from a June 1995 VA examination revealed 
complaints of swelling and achiness of the right ankle on 
weight bearing.  Physical examination revealed no actual 
swelling, but the circumference was 3/4 of an inch larger than 
the left ankle.  There was some restriction of dorsiflexion, 
but normal plantar flexion.  The diagnosis rendered was post-
traumatic osteoarthritis of the right ankle.  Degenerative 
changes were diagnosed by X-ray of June 1995.

By rating decision of September 1995, service connection for 
a right ankle injury was granted, and a noncompensable 
evaluation was assigned.  The evaluation was increased to 10 
percent by rating decision of July 1996.  

The report from a June 1996 VA examination revealed some 
swelling and limitation of motion, with 90 degrees 
dorsiflexion and 10 degrees plantar flexion.  The diagnosis 
rendered was irritated right ankle, possibly with 
degenerative joint disease.  

In May 1996, the veteran submitted a statement alleging that 
he had undergone treatment at a VA outpatient clinic within 
the past 12 months for his right ankle.  A September 1996 
statement again alleged treatment at a VA clinic within the 
past 12 months for the right ankle, and stated that the 
clinic was in Decatur.

The report from an October 1996 VA examination revealed 
findings of 0 degrees dorsiflexion and approximately 45 
degrees of plantar flexion.  The examination revealed 
complaints from the veteran that he could not perform any 
activity other than walking.  He claimed to walk a mile a day 
under recommendations by his orthopedist.  The impression 
rendered was osteoarthritis of the right ankle, with moderate 
functional impairment.  X-rays also taken in October 1996 
were unchanged from those taken in June 1995.

In August 1998, the Board remanded this case for additional 
development of this claim, to include a VA orthopedic 
examination to fully ascertain the severity of the service 
connected right ankle disability.  

A review of the veteran's claims file indicates that the 
veteran was scheduled for a VA examination of his right ankle 
disorder on March 22, 1999.  The March 29, 1999 computer 
printout from the QTC medical services, billing the RO for a 
no-show on service date of March 22, 1999, noted that the 
veteran failed to report for this examination.  Attached to 
this invoice is an electronic printout of the notification 
sent to the veteran.  

This notification is dated March 29, 1999, which is noted to 
be seven days after the VA examination was scheduled.  This 
notification gives the date and time of the examination to be 
held on March 22, 1999 at 2:30 p.m.  This notification also 
states that the consequences of failing to report could 
result in the VA considering the claim without benefit from 
the evidence of this examination.  Above this computer 
printout is a disclaimer that the printout is not an original 
copy and may contain errors.
 
In its April 1999 rating decision, the RO noted the veteran's 
failure to appear for the March 1999 VA examination.  
However, the RO commenced to increase the evaluation of the 
veteran's right ankle disability, based on additional 
evidence submitted, showing an increase had occurred in 
January 1996.  The additional evidence consisted of VA 
treatment records from January 1996 through April 1997, which 
showed multiple episodes of treatment for right ankle pain 
and instability.  He was noted to be diagnosed with chronic 
right ankle instability in January 1996, had complaints of 
swelling and limited range of motion in July 1996 and had 
limited dorsiflexion of -20 with discomfort, alternate 
stepping with toe drag on right foot during ambulation in 
October 1996.  He also wore an ankle brace in October 1996 
and received injections in the right ankle in January 1997.  
He was assessed with right ankle degenerative joint disease 
in January 1997 and with recurrent right ankle pain in 
January 1997.  

In its Remand of August 18, 1999, the Board found that the 
evidence of record revealed that the RO had not demonstrated 
that the appellant was notified of the examination or that 
the appellant lacked "adequate reason" or "good cause" for 
failing to report for the scheduled examination.  The matter 
was therefore remanded a second time, to reschedule another 
VA examination, and to afford proper notification of the 
examination.  

In September 1999, the RO arranged to have a VA examination 
rescheduled.  On September 10, 1999, the RO sent the veteran 
a letter to his last known address, scheduling an examination 
on September 21, 1999, and informing him that if he failed to 
appear, the RO would consider the claim without benefit of 
evidence from the examination.  On October 6, 1999 a letter 
from OTC medical services informed the RO that the veteran 
was a no show for the examination scheduled for September 21, 
1999.  The RO considered the claim on the evidence available 
on the record in a September 26, 1999 SSOC, which also 
supplied the law concerning failure to report, 38 C.F.R. 
§ 3.665 (1999).

Analysis

VA regulations specifically provide what action shall be 
taken when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re- 
examination.  38 C.F.R. § 3.655(a) (1999). When the 
examination was scheduled in conjunction with a claim for an 
increased disability rating, the claim shall be denied. 38 
C.F.R. § 3.655(b) (1999).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, or the death of an immediate family member. 38 
C.F.R. § 3.655(a) (1999).

In Bernard v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals) held 
that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby." Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Here, the Board notes that, a copy of an actual 
letter of notification is now included in the claims file, 
notifying the veteran of the September 21, 1999 VA re-
examination, sent to the veteran's current mailing address on 
September 10, 1999.  As stated above, the veteran again 
failed to report to the September 21, 1999 examination and 
provided no reason for his failure to appear.  It is 
noteworthy that the RO also rendered a Supplemental Statement 
of the Case, indicating that the veteran had failed to appear 
for scheduled VA examinations and that evidence expected from 
those examinations may have been material to his claim.  
Overall, the Board finds that the veteran was provided more 
than adequate notice of his scheduled re-examination and of 
his failure to appear for such.  Thus, it concludes that he 
is not prejudiced by the Board's decision to deny his claims 
based on these failures.  See Ashley v. Derwinski, 2 Vet. 
App. 62, 64 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1 (1926) (a presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, it is 
presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to official duties of 
the RO).

In view of the above, the Board concludes that the current 
level of severity of the service-connected right ankle 
disability cannot be determined without an updated 
examination.  As such, the veteran's claim for increased 
rating for his service-connected right ankle disability must 
be denied.  38 C.F.R. § 3.655(b) (1999).


ORDER

An increased disability rating for service-connected right 
ankle disability is denied.


		
	
	Member, Board of Veterans' Appeals



 

